             Case 3:20-cv-00007 Document 1 Filed 01/02/20 Page 1 of 5



                              UNITED STATES DISTRICT COURT

                                DISTRICT OF CONNECTICUT

UNITED STATES OF AMERICA,                    :
                                             :
               Plaintiff,                    :
                                             :
       v.                                    :       Civil No. 3:20CV0007
                                             :
(1) $161,596.02 SEIZED FROM                  :
ACCOUNT NO. 6331, HELD IN THE                :
NAME OF MIDDLETOWN                           :
MOTORCARS, LLC, AT BANK OF                   :
AMERICA,                                     :
                                             :
(2) $158.87 SEIZED FROM     :
ACCOUNT NO. 6357, HELD IN THE                :
NAME OF MIDDLETOWN                           :
MOTORCARS, LLC, AT BANK OF                   :
AMERICA,                                     :
                                             :
AND                                          :
                                             :
(3) $6,450.00 IN UNITED STATES               :
CURRENCY,                                    :
                                             :
               Defendants.                   :       January 2, 2020
                                             :
[CLAIMANTS: MIDDLETOWN                       :
 MOTORCARS, LLC AND GEORGE                   :
HAJATI]                                      :

                            VERIFIED COMPLAINT OF FORFEITURE

       Plaintiff, United States of America, by and through its attorneys, John H. Durham, United

States Attorney for the District of Connecticut, and Julie G. Turbert, Assistant United States

Attorney, brings this complaint and alleges as follows in accordance with Rule G(2) of the

Supplemental Rules for Admiralty Maritime and Forfeiture Claims:
             Case 3:20-cv-00007 Document 1 Filed 01/02/20 Page 2 of 5



                                   NATURE OF THE ACTION

       1.      This is an action to forfeit and condemn to the use and benefit of the United States

of America the following property: (1) $161,596.02 seized from of account ending 6331, held in

the name of Middletown Motorcars, LLC at Bank of America, (2) $158.87 seized from account

ending 6357, held in the name of Middletown Motorcars, LLC at Bank of America; and (3)

$6,450.00 in United States currency, for violations of 18 U.S.C. ' 981(a)(1)(A) or (C).

                                  THE DEFENDANTS IN REM

       2.      The defendants are: (1) $161,596.02 seized from of account ending 6331, held in

the name of Middletown Motorcars, LLC at Bank of America, (2) $158.87 seized from account

ending 6357, held in the name of Middletown Motorcars, LLC at Bank of America; and (3)

$6,450.00 in United States currency.

       3.      On July 2, 2019, accounts ending 6331 and 6357 at Bank of America were seized

pursuant to federal seizure warrants. On July 2, 2019, the amount of $6,450.00 in United States

currency was seized from a safe located at Middletown Motorcars, LLC in Middletown,

Connecticut. The account funds and currency are presently in the custody of the United States

Marshals Service.

                                  JURISDICTION AND VENUE

       4.      Plaintiff brings this action in rem in its own right to forfeit and condemn the

defendants. This Court has jurisdiction over an action commenced by the United States pursuant

to 28 U.S.C. ' 1345, and over an action for forfeiture pursuant to 28 U.S.C. ' 1355(a).

       5.      This Court has in rem jurisdiction over the defendants under 28 U.S.C. 1355(b).

Upon the filing of this complaint, the plaintiff requests that the Court issue arrest warrants in rem


                                                  2
              Case 3:20-cv-00007 Document 1 Filed 01/02/20 Page 3 of 5



pursuant to Supplemental Rule G(3)(b), which the plaintiff will execute upon the defendants

pursuant to 28 U.S.C. ' 1355(d) and Supplemental Rule G(3)(c).

        6.      Venue is proper in this district pursuant to 28 U.S.C. ' 1355(b)(1), because the

acts or omissions giving rise to the forfeiture occurred in this district.

                                    BASIS FOR FORFEITURE

        7.      The defendants are subject to forfeiture pursuant to 18 U.S.C. § 981(a)(1)(A) for

the forfeiture of property involved in a financial transaction in violation of 18 U.S.C. § 1956 or

1957, or to enforce the provisions of 18 U.S.C. § 981(a)(1)(C) for the forfeiture of property

which constitutes or is derived from proceeds traceable to an offense constituting “specified

unlawful activity” (as defined in 18 U.S.C. § 1956(c)(7)), namely wire fraud in violation of 18

U.S.C. § 1343, or conspiracy to commit such offense.

        8.      The United States and George Hajati and Middletown Motorcars, LLC have

entered into a Stipulated Forfeiture Agreement wherein George Hajati and Middletow Motorcars,

LLC have agreed to the forfeiture of the defendants. See attached Stipulated Forfeiture

Agreement.

        WHEREFORE, the United States of America prays that Warrants of Arrest In Rem for

the defendants; that due notice be given to all parties to appear and show cause why the

forfeiture should not be decreed; that judgment be entered declaring the defendants to be

condemned and forfeited to the United States of America for disposition according to law; and




                                                   3
             Case 3:20-cv-00007 Document 1 Filed 01/02/20 Page 4 of 5



that the United States of America be granted such other and further relief as this Court may deem

just and proper.

                                                    Respectfully submitted,

                                                    JOHN H. DURHAM
                                                    UNITED STATES ATTORNEY


                                                         /s/ John B. Hughes
                                                    JOHN B. HUGHES
                                                    ASSISTANT U.S. ATTORNEY
                                                    CHIEF, CIVIL DIVISION


                                                          /s/ Julie G. Turbert
                                                    JULIE G. TURBERT
                                                    ASSISTANT U.S. ATTORNEY
                                                    ATTORNEY BAR # ct23398
                                                    157 CHURCH STREET
                                                    NEW HAVEN, CT 06510
                                                    TELEPHONE: (203) 821-3700
                                                    FAX: (203) 773-5373
                                                    EMAIL: Julie.Turbert@usdoj.gov




                                                4
              Case 3:20-cv-00007 Document 1 Filed 01/02/20 Page 5 of 5



                                          DECLARATION

        I am a Special Agent of the Federal Bureau of Investigation and the case agent assigned

the responsibility for this case.

        I have read the contents of the foregoing Verified Complaint of Forfeiture, and it is true

to the best of my knowledge and belief.

        I declare under penalty of perjury that the foregoing is true and correct.

        Executed on this 30th day of December, 2019.



                                                    /s/ Russell Frandsen
                                               RUSSELL FRANDSEN
                                               SPECIAL AGENT
                                               FEDERAL BUREAU OF INVESTIGATION




                                                  5
            Case 3:20-cv-00007 Document 1-1 Filed 01/02/20 Page 1 of 4



                              UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT

UNITED STATES OF AMERICA,                 :
                                          :
               Plaintiff,                 :
                                          :
       v.                                 :   Civil No. 3:19CV
                                          :
(1) $161,596.02 SEIZED FROM               :
ACCOUNT NO. 6331, HELD IN THE             :
NAME OF MIDDLETOWN                        :
MOTORCARS, LLC, AT BANK OF                :
AMERICA,                                  :
                                          :
(2) $158.87 SEIZED FROM                   :
ACCOUNT NO. 6357, HELD IN THE             :
NAME OF MIDDLETOWN                        :
MOTORCARS, LLC, AT BANK OF                :
AMERICA,                                  :
                                          :
AND                                       :
                                          :
(3) $6,450.00 IN UNITED STATES            :
CURRENCY,                                 :
                                          :
               Defendants.                :
                                          :
[CLAIMANTS: MIDDLETOWN                    :
 MOTORCARS, LLC AND GEORGE                :
HAJATI]                                   :

                            STIPULATED FORFEITURE AGREEMENT

       It is hereby stipulated by and between the PLAINTIFF, UNITED STATES OF

AMERICA (AUNITED STATES@), on the one hand, and the CLAIMANTS, MIDDLETOWN

MOTORCARS, LLC AND GEORGE HAJATI] (ACLAIMANTS@), on the other, by and through

their respective attorneys, as follows:
            Case 3:20-cv-00007 Document 1-1 Filed 01/02/20 Page 2 of 4



       1.      CLAIMANTS hereby warrant that they are the sole owner of the currency

defendants listed above, and further state that they claim exclusive right, title and interest in and

to the currency defendants.

       2.      That the CLAIMANTS agree to the forfeiture of the currency defendants to the

United States of America, to be disposed of according to law. CLAIMANTS agree to the

forfeiture pursuant to 18 U.S.C. ' 981(a)(1)(A) and (C).

       3.      CLAIMANTS agree to withdraw their Petition for Remission or Mitigation of

Forfeiture of the currency defendants filed with the Federal Bureau of Investigation on August

29, 2019, pursuant to 28 C.F.R. § 9.

       4.      CLAIMANTS further agree that neither they nor any current or future officers,

agents, representatives, subrogees, assigns or successors of CLAIMANTS shall appear in, or

pursue any action or proceeding at law or in equity to contest the forfeiture of the currency

defendants to the UNITED STATES as provided in Paragraph 2 above. CLAIMANTS further

waive the requirements of Supplemental Rule G regarding direct notice to Claimants, and

consent to the entry of any Motion for Decree of Forfeiture, filed hereafter, consistent with the

terms of this Stipulation.

       5.      CLAIMANTS further release and forever discharge the United States of America,

the Federal Bureau of Investigation, the Social Security Administration’s Office of the Inspector

General, and the United States Marshals Service, and their officers, agents, servants, and

employees, their heirs, successors, or assigns, from any and all actions, causes of action, suits,

proceedings, debts, dues, contracts, judgments, damages, claims, and/or demands whatsoever in

law or equity which claimant, his heirs, successors, or assigns ever had, now have, or may have




                                                  2
            Case 3:20-cv-00007 Document 1-1 Filed 01/02/20 Page 3 of 4



in the future in connection with the seizure, detention, forfeiture, by the United States of America

of the currency defendants.

       6.      That the CLAIMANTS further agree to hold and save the United States of

America, the Federal Bureau of Investigation, the Social Security Administration’s Office of the

Inspector General, and the United States Marshals Service, and their servants, employees, heirs,

successors, or assigns harmless from any claims by any others, including costs and expenses for,

or on account of any and all lawsuits or claims of any character whatsoever, in connection with

the seizure, detention, forfeiture of the currency defendants.

       7.      This Stipulated Forfeiture Agreement shall not constitute an admission of liability

or fault on the part of the UNITED STATES, its officers, agents, servants, or employees, or on

the part of the CLAIMANTS, and is entered into by all parties for the purpose of compromising

disputed claims and avoiding the expenses and risks of litigation.

       8.      The UNITED STATES and the CLAIMANTS agree to bear their own costs and

attorneys' fees, and to execute and/or consent to, any additional documents necessary to

implement the terms of this stipulated agreement.

                                                      PLAINTIFF, UNITED STATES OF
                                                      AMERICA

                                                      JOHN H. DURHAM
                                                      UNITED STATES ATTORNEY

 12/20/19                                              /s/ Julie G. Turbert
DATE                                                  JULIE G. TURBERT
                                                      ASSISTANT U.S. ATTORNEY
                                                      ATTORNEY BAR # ct23398
                                                      157 CHURCH STREET
                                                      NEW HAVEN, CT 06510
                                                      TELEPHONE: (203) 821-3700
                                                      FAX: (203) 773-5373
                                                      Email: Julie.Turbert@usdoj.gov
                                                 3
           Case 3:20-cv-00007 Document 1-1 Filed 01/02/20 Page 4 of 4




                                           CLAIMANT, MIDDLETOWN
                                           MOTORCARS, LLC


12/20/19                                        /s/ George Hajati
DATE                                       GEORGE HAJATI
                                           MEMBER
                                           CLAIMANT


                                           CLAIMANT, GEORGE HAJATI


12/20/19                                        /s/ George Hajati
DATE                                       GEORGE HAJATI
                                           CLAIMANT




                                       4
